328 F. Supp. 2d 571 (2004)
THE BOARD OF DIRECTORS OF SAPPHIRE BAY CONDOMINIUMS WEST, Plaintiff,
v.
George R. SIMPSON, Individually, and d/b/a North American Alliance for Corporate Management, Defendants.
No. CIV.2004-0062.
District Court, Virgin Islands, D. St. Thomas and St. John.
August 10, 2004.
Alan R. Feuerstein, Esq., St. Thomas, VI, for the plaintiffs.
George R. Simpson, pro se, St. Thomas, VI, for the defendants.

ORDER
MOORE, District Judge.
The above-captioned matter came before the Court on the plaintiff's motion for a preliminary injunction. After hearing evidence and argument, I ruled from the bench in favor of the plaintiff. I found that the defendant, George R. Simpson, initially registered the internet domain name, www.sapphirebaycondos.com, and continues to have substantial control of that web page. I further found that Simpson, individually and doing business as North American Alliance for Corporate Management, has no right to use the names "Sapphire Bay West," "Sapphire Bay Condos West," "Sapphire Bay West Condos," "Sapphire Bay Condominiums West," "Sapphire Beach Condominiums West," "Sapphire Beach West," or any derivatives thereof, including "sapphirebaycondos" and "sapphirebaycondos.com". At the conclusion of my oral ruling dictated into the record from the bench, the preliminary injunction was GRANTED.
*572 Upon the posting by the plaintiff, the Board of Directors of Sapphire Bay Condominiums West, of a bond in the amount of $1,000.00, this injunction will go into effect.
Accordingly, it is hereby
ORDERED that the defendant, George R. Simpson, individually and doing business as the North American Alliance for Corporate Management, shall not use "sapphirebaycondos.com" or any derivative thereof, as the domain name for any website under his ownership or substantial control. It is further
ORDERED that George R. Simpson, individually and doing business as the North American Alliance for Corporate Management, shall cancel or cause to be cancelled the domain name "sapphirebaycondos.com" and remove or cause to be removed such domain name from the registry of domain names maintained by Network Solutions and any other such internet domain name registry. It is further
ORDERED that George R. Simpson, individually and doing business as the North American Alliance for Corporate Management, shall cease and desist from representing that he is the owner of the names "Sapphire Bay West," "Sapphire Bay Condos West," "Sapphire Bay West Condos," "Sapphire Bay Condominiums West," "Sapphire Beach Condominiums West," "Sapphire Beach West," or any derivatives thereof, and from otherwise using those names or any derivatives thereof.
Bond of $1,000.00 posted at 2 p.m. on August 10, 2004.